     Case 2:17-cr-00198 Document 433 Filed 11/19/20 Page 1 of 2 PageID #: 2220




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:17-cr-198-6

DEBRA MARTIN



                     MEMORANDUM OPINION AND ORDER

        Pending before the court is a pro se letter-form motion for compassionate

release, [ECF No. 429], filed by Defendant Debra Martin (“Martin”). Martin

previously filed an Expedited Motion for Compassionate Release, [ECF No. 424], on

September 3, 2020. I denied that Motion for a failure to demonstrate extraordinary

and compelling reasons that would justify her release. [ECF No. 427].

        For me to reduce or modify Martin’s sentence under compassionate release, I

must find that she has exhausted her administrative remedies or waited 30 days from

petitioning the Warden at the facility in which she is housed, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that her release is consistent with the § 3553(a) factors. See e.g., United States

v. Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). If the defendant is filing a renewed motion for

compassionate release based on new or additional allegations not included in the

original Motion, the defendant must again exhaust her administrative remedies.
  Case 2:17-cr-00198 Document 433 Filed 11/19/20 Page 2 of 2 PageID #: 2221




United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 4726685, *3 (D. Kan.

Aug. 13, 2020); United States v. Adkins, No. 2:10-CR-10-PPS, 2020 WL 4188205, at

*2 (N.D. Ind. July 21, 2020); United States v. Polley, No. CR 18-196, 2020 WL

3574373, at *3 (E.D. Pa. June 30, 2020).

      Here, Martin has alleged that new circumstances––namely a confirmed

positive case of COVID-19 at her place of confinement––call for additional judicial

review. However, Martin has not made the necessary showing that she has exhausted

her administrative remedies for this new motion. Martin has included documentary

evidence to show that she exhausted her remedies for purposes of filing her original

Motion, [ECF No. 424], but she has not indicated that she has made any such required

request to the Warden for this new request. Therefore, her Motion, [ECF No. 429], is

DENIED without prejudice. This ruling means that Martin may petition the court

again after making a request to the Warden and either exhausting her administrative

remedies through the Bureau of Prison’s appeal process or waiting 30 days from the

Warden’s receipt of her request, whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A).

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.



                                                               DATE: November 19, 2020




                                           2
